DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 15 December 2020.
Claims 1, 5-19 and 23-32 are pending and have been examined. 
Claims 1, 5, 16, 22, 23, 25 and 28 have been amended.
Claims 3, 4, 20 and 21 have been canceled. 
Claim 32 has been added.
Claim 2 was previously canceled. 




Allowable Subject Matter 
As indicated in the Office Action mailed on 15 September, 2020, claims 3-9 and 21-22 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, claims 3-4 and 20-21 have been canceled in the response received on 15 December 2020. 

Claims 1, 5-19, 22-27 and 30-31 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The most apposite prior art of record includes Rajyaguru, in view of Dicker and Tavernier, as noted in the Office Action mailed on 15 September 2020, to teach a method of recommending products. 
Rajyaguru specifically discloses assigning respective numerical values to a plurality of features of each of the products (Rajyaguru, see Col. 8, ll. 51-67 and Col. 9, ll. 1-3). Further Rajyaguru disclose the step of calculating respective the products with each other according to a mathematical model applied to the numerical values of the plurality of features (Rajyaguru, see: Col. 8). The Examiner then relied on Tavernier to teach the feature of calculating similarities of the products with each other (Tavernier, see: Col. 10, ll. 11-16).  
However, Rajyaguru in view of Dicker and Tavernier do not teach the amended limitations in Claim 1 and Claim 16 reciting the features of assigning respective numerical quantities to non-numerical values of a plurality of features of each of the products.  
Additionally, the Examiner further emphasizes the claims as a whole and herby assets the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for 

Examiner’s Comment
The Examiner notes the non-patent literature document titled FareChase Launches First Travel Integration and Comparison Shopping Search Engine New Technology Demonstrates Software Capability for Potential Licensee, cited on the PTO-892 document as Reference U and hereinafter referred to as Comparison Shopping Search Engine, describes methods of real-time comparisons for shopping online, such as travel prices and options.  Although Comparison Shopping Search Engine discloses such features, Shopping Search Engine does not describe the features recited in Claim 1 and Claim 16 of assigning respective numerical quantities to non-numerical values of a plurality of features of each of the products.  As such, Shopping Comparison Search Engine does not remedy the deficiencies of the noted prior art.  




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-19 and 22-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 5-15 and 30-31 are directed to a method, claims 16-19 and 22-27 are directed to a method, and claims 28-29 and 32 are directed to a method.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of providing a product recommendation.  Specifically, representative claim 1 recites the abstract idea of: 
providing a comparison to a plurality of users; 
recording data indicative of comparisons by the plurality of users of at least an anchor product and a second product with the comparison; 
recording activity of a user of the plurality of users;
receiving a selection by the user of an anchor product from the products; 
determining, based on the recorded data indicative of user comparisons, a frequency with which the second product is compared with the anchor product; 
assigning respective numerical quantities to non-numerical values of a plurality of features of each of the products; 
calculating respectively similarities of the products with each other according to a mathematical model applied to the numerical quantity of the plurality of features; 
determining, that the second product is a recommended product associated with the anchor product for the user based on the frequency with which the second product is compared with the anchor product exceeding a threshold frequency and based on the record activity of the user and according to the calculated similarities of the recommended product to the anchor product; and 
presenting, the recommended product to the user responsive to the user’s selection of the anchor product.  
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of providing a product recommendation, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the user can compare an item with recommended items in a commerce environment, thereby making this a sales activity or behavior.  Further, the step of calculating respectively similarities of the products with each other according to a mathematical model applied to the numerical quantity of the plurality of features, would be considered a mathematical concept. The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claim cites a calculating similarities according to a mathematical model, which would fall within the “mathematical  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a server, a website interface, a website, and a comparison tool. These additional elements, individually and in combination, do not integrate the exception into the practical application because they are merely being used as a tool to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely are being used as a tool to apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 16 and 28 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 28 includes the additional elements of a computer system and storing a ranking. The a computer system and storing a ranking in claim 28, as being anything other than generic elements. Thus, the claimed additional element of claim 28 are merely generic elements and the implement of the elements merely amounts to no more than a tool to apply the abstract idea using a generic computer.  As such, the additional elements of claim 28 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional element of claim 28, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than merely a tool to apply the abstract idea using a generic computer.  
As such, claims 16 and 28 are ineligible. 
Dependent claims 5-15 and 31, claims 17-19 and 22-27, and claims 29-30 and 32 do not recite any other additional elements and do not aid in the eligibility of the independent claims 1, 16 and 28, respectively.  The claims of 5-15 and 31, 17-19, 22-27, 29-30 and 32 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
As such, claims 5-15 and 31, 17-19, 22-27, 29-30 and 32 are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rajyaguru, S. (Patent No. US 8,688,732 B1), in view of Dicker, R., et al. (PGP No. US 2010/0191619 A1).  


Claim 28-
Rajyaguru discloses a computing system-implemented method of providing product recommendations, comprising: 
	extracting, by the computing system, one or more features of a plurality of reference products from text associated with listings on a website respective of the reference products The system also presents items which other customer have compared the above items with 72.  This information may be based on existing research note data” and “inform the user that 83% of other customers 20 have compared the items which the user has been considering to a particular model [i.e., extracting, features of a plurality of reference products], and that 62% of other users 21 have made similar comparisons to a different model.”; and see: Col. 7, ll. 14-22 disclosing “user may be presented with a list of factors based upon data items extracted from item data, or factors which are considered common for the categories in which the considered items appear”; and see: Col. 10, ll. 21-67 discloses “viewing a research note: and “interface may be dynamically generated for displaying to the note’s author, or some other use” and “Users may be provided with the ability to provide feedback on research notes authored by others and “Referring to FIG. 6  users may also leave comments 75, 76 on a research note” and “Comments could be general to the research note, such as a particular item being compared in the note, or a particular factor in the note [i.e., features of the reference product].” And “Another user may leave a factor-linked comment specific to resolution stating “If you have a Blu-ray player, I suggest getting a 1080p model”.” And “The current user is presented with the ability to add a comment to the research note 76.”; Also see: FIG. 5 and FIG. 6) (Examiner’s note: The Examiner is interpreting that the system of Rajyaguru is capable of recognizing factors or features of items, and can recognize that these factors have been saved in a user’s research note data. The factor may also be extracted by the system as the system of Rajyaguru recognizes the factor that are common amongst the categories for the items of interest, which would also encompass the amended limitation of extracting by the computer system, features of a plurality of reference.); and 
	adding, by the computing system, the extracted one or more features to respective listings of features of the reference product (Rajyaguru, see: Col. 6, ll. 12-42 disclosing “The system also presents items which other customer have compared the above items with 72.  This information may be based on existing research note data” and “inform the user that 83% of other customers 20 have compared the items which the user has been considering to a particular model [i.e., extracting, features of a plurality of reference products]”; and see: Col. 7, ll. 14-22 disclosing “some factors, such as price, may be included for comparison by default [i.e., by the computer system]” and “presented with a list of factors based upon data items extract from item data, or factors [i.e., extracted one or more features]” and “may also be recommended [i.e., adding, the extracted one or more features] by the system based on which factors are frequently considered by other users, or which factors other users tend to list as being of high importance in their research notes”; and see: Col. 10, ll. 21-67 disclosing “Referring to FIG. 6 users may also leave comments 75, 76 on a research note” and “Comments could be general to the research note, such as a particular item being compared in the note, or a particular factor in the note” And “Another user may leave a factor-linked comment specific to resolution stating “If you have a Blu-ray player, I suggest getting a 1080p model” [i.e., extracting a feature].” And “The current user is presented with the ability to add a comment to the research note 76.”); 
	providing a comparison tool on the website (Rajyaguru, see: Col. 2, ll. 35-67 and Col. 3, ll. 1-2 discloses “a computer system, such as an online catalog system [i.e., electronic commerce system],”; and see: Col. 3, ll. 53-67 and Col. 4, ll. 1-6 discloses “The item association data also includes pairwise comparison data and suggested item pairs”; and see: Col. 6, ll. 12-42 teaches “The interface presents check-box interfaces by which the user may select items to compare [i.e., ; 
recording data indicative of comparisons of the reference products with the comparison tool on the electronic commerce system (Rajyaguru, see: Col. 3, ll. 41-52 disclosing “various types of user actions are recorded in a repository of user activity data 33”; and see Col. 3, ll. 53-67 and Col. 4, ll. 1-6 discloses “the web server 32 generates requested catalog pages dynamically in response to request from the user devices 35.  The item data included in the catalog pages (item description, price, availability, etc.) [i.e., anchor product] is retrieved from a catalog service 36 which access a repository 37 of item data.  The content included in the catalog pages also includes various types of item association data retrieved” and “may supplement item detail page with lists of related items [i.e., a second product]” and “The item association data also includes pairwise comparison data and suggested item pairs”; and see: Col. 6, ll. 12-42 teaches “The interface presents check-box interfaces by which the user may select items to compare [i.e., comparison tool]…allows the user to proceed to providing comparison data” and see Col. 7, ll. 43-67  teaches “Once the system has stored data relating to items selected for comparison and factors selected to user in comparing the items, the system can store data corresponding to the various item-factor combinations.”; Also see: FIG. 3 (“You were Viewing” and “Compare” and el. 71 “You Previously Viewed” and “Compare”) [i.e., comparisons of at least an anchor product and a second product with the comparison tool]”; Also see: FIG. 4 “Save Changes”);
recording data indicative of user selections of features of the reference products, the user selections of features including user selections of the added extracted features, with the comparison tool on the website (Rajyaguru, see: Col. 7, ll. 1-41 discloses “the user may also be ; 
determining and storing a ranking of the features based on the recorded data indicative of user selections (Rajyaguru, see: Col. 8, ll. 51-67 and Col. 9, ll. 1-3 discloses “In addition to storing items…can store priority information. Priority information can include a user's opinion of the importance of the factors being considered. Priorities can be expressed using any of a variety of measurements.” And “the user is provided with the option to indicate which factors are considered "key" factors. Each factor's name may have a check-box next to it, and the user can check the boxes of factors which she considers to be particularly important to making her decision.” And “factors are ranked according to their relative importance. The user may be able to indicate their #1 most important factor, followed by their #2 most important factor, etc. The factors may then be arranged according to the user's priority ranking order. Priority data may be entered as numeric text”; Also see: FIG. 4 (“Criteria”));
recording activity of a specific user on the website (Rajyaguru, Col. 3, ll. 41-43 disclosing “as users access the web site, various types of user actions are recorded [i.e., recording data] in a repository of user activity data 33” and Col. 3, ll. 44-48 disclosing “each item acquisition event (e.g., purchase, rental or license) maybe recorded [i.e., indicative of user selection]”; and see: Col. 8, ll. 51-67, and Col. 9, ll.1-3 discloses “item-factor combinations, a research note can store priority information. Priority information can include a user’s opinion of the importance of the factors [i.e., features of a plurality of reference products on a website] being considered. Priorities can be expressed using any of a variety of measurements.” And “the user is provided with the option to indicate which factors are considered “key” factors [i.e., features]. Each factor’s name may have ;
 receiving a selection from the specific user of an anchor product through an electronic user interface of the website (Col. 3, ll. 53-67 and Col. 4, ll. 1-6 discloses “the web server 32 generates requested catalog pages dynamically in response to request from the user devices 35.  The item data included in the catalog pages (item description, price, availability, etc.) [i.e., anchor product] is retrieved from a catalog service 36 which access a repository 37 of item data.  The content included in the catalog pages also includes various types of item association data retrieved”); 
determining, based on the recorded data indicative of user comparisons, respective frequencies with which the reference products of the products are compared with the anchor product (Rajyaguru, see: Col. 6, ll. 12-42 disclosing “The system also presents items which other customer have compared the above items with 72.  This information may be based on existing research note data” and “inform the user that 83% of other customers 20 have compared the items which the user has been considering to a particular model [i.e., a frequency with which the second product is compared], and that 62% of other users 21 have made similar comparisons to a different model.”; Also see: FIG. 3); 
determining based on the ranking of the features, respective similarities of the reference products to the anchor product (Rajyaguru, see: Col. 8, ll. 51-67 and Col. 9, ll. 1-3 discloses “In addition to storing items…can store priority information. Priority information can include a user's opinion of the importance of the factors being considered. Priorities can be expressed using any of a variety of measurements.” And “the user is provided with the option to indicate which factors are considered "key" factors. Each factor's name may have a check-box next to it, and the user can ; 
determining, by the computing system, that a particular product from the reference products is a recommended product associated with the anchor product based on the determined frequency with which the particular product is compared with the anchor product and based on the determined similarity of the particular product to the anchor product exceeding a threshold similarity and based on the recorded activity of the specific user (Rajyaguru, see: Col. 6, ll. 12-42 disclosing “user has chosen to create a research note” and “factors to use in comparing” and “The system also presents items which other customer have compared the above items with 72. This information may be based on existing research note data” And “inform the user that 83% of other customers 20 have compared the items which the user has been considering to a particular model and that 62% of other users 21 have made similar comparisons to a different model.”; Also see: FIG. 3); and - 36 - Patent Application Atty. Docket No. 072031.030609 (146US1) 
presenting, on the website, the recommended product to the user responsive to the user's selection of the anchor product (Rajyaguru, see: Col. 6, ll. 12-42 disclosing “The system also presents items which other customers have compared the above items with 72.” And “inform the user that 83% of other customers 20 have compared the items which the user has been considering to a particular model, and that 62% of other users 21 have made similar comparisons to a different model.”).
the product is compared exceeding a threshold (Dicker, see: paragraph [0117] teaches “step 306, the process identifies the items that constitute “popular items”. This may be accomplished for example, be selecting from table 304A those items that were viewed within more than a threshold number (e.g., 30) of sessions.”; Also see at least: [0122] and [0133]); Also see: FIG. 3A ).  
This step of Dicker is applicable to the method of Rajyaguru, as they both share characteristics and capabilities, namely, they are directed to recommending products to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rajyaguru that gives a frequency of the compared products, to combine with when a product is compared meeting an exceeded threshold, as taught by Dicker.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Rajyaguru, in order to increase the efficiency in which the user can view items and compare them for a potential purchase decision (Dicker, see at least: paragraphs [0038]-[0040]).  

Claim 29-
Rajyaguru in view of Dicker teach the method of claim 28 as described above.
Rajyaguru further discloses wherein the recommended product is a first recommended product, the method further comprising: 
designating a second recommended product from the reference products for recommendation to the user further without respect to
(i) a frequency with which the second recommended product is compared with the anchor product (Rajyaguru, Col. 16, ll. 38-67 discloses “the user may compare one combination of items being considered for purchase against other combinations of items” and “user may be considering purchasing an new digital camera along with a 4 gigabyte memory card” and “The system may present the user with the ability to create a bundle research note in which each column represents a combination of camera, memory card, underwater house, and carrying case.”) (Examiner note: The Examiner notes that the recommendations of a product from the reference product is neither a frequency with the second product, nor a similarity to second product, as these second products in Rajyaguru, would be part of a bundle of products because they are merely products that would complement the reference product.) or
 (ii) a similarity of the second recommended product to the anchor product relative to the respective similarities of other reference products to the anchor product (Rajyaguru, Col. 16, ll. 38-67 discloses “the user may compare one combination of items being considered for purchase against other combinations of items” and “user may be considering purchasing an new digital camera along with a 4 gigabyte memory card” and “The system may present the use with the ability to create a bundle research note in which each column represents a combination of camera, memory card, underwater house, and carrying case.”) (Examiner’s note: The Examiner notes that the recommendations of a product from the reference product is neither a frequency with the second product, nor a similarity to second product, 


Claim 32-
Rajyaguru in view of Dicker teach the method of claim 28, as described above.
Rajyaguru further discloses wherein the computing system comprises a server, wherein the server performs: 
the providing a comparison tool on the website (Rajyaguru, see: Col. 2, ll. 35-67 and Col. 3, ll. 1-2 discloses “a computer system, such as an online catalog system [i.e., electronic commerce system],”; and see: Col. 3, ll. 53-67 and Col. 4, ll. 1-6 discloses “The item association data also includes pairwise comparison data and suggested item pairs”; and see: Col. 6, ll. 12-42 teaches “The interface presents check-box interfaces by which the user may select items to compare [i.e., comparison tool]…allows the user to proceed to providing comparison data”; Also see FIG. 3 (“Proceed to Comparison”); 
the recording data indicative of comparisons of the reference products with the comparison tool on the website by a plurality of users (Rajyaguru, see: Col. 6, ll. 12-42 disclosing “The system also presents items which other customer have compared the above items with 72.  This information may be based on existing research note data” and “inform the user that 83% of other customers 20 have compared the items which the user has been considering to a particular model [i.e., a frequency with which the second product is compared], and that 62% of other users 21 have made similar comparisons to a different model.”; Also see: FIG. 3); 
the recording data indicative of user selections of features of the reference products, the user selections of features including user selections of the added extracted features, with the comparison tool on the website (Rajyaguru, see: Col. 7, ll. 1-41 discloses “the user may also be presented with the ability to select factors for comparison” and “The system can record data indicating that the note is to be made visible 25”; Also see: FIG. 4 “Criteria” and “Save Changes”); 
the recording activity of a specific user on the website (Rajyaguru, Col. 3, ll. 41-43 disclosing “as users access the web site, various types of user actions are recorded [i.e., recording data] in a repository of user activity data 33” and Col. 3, ll. 44-48 disclosing “each item acquisition event (e.g., purchase, rental or license) maybe recorded [i.e., indicative of user selection]”; and see: Col. 8, ll. 51-67, and Col. 9, ll.1-3 discloses “item-factor combinations, a research note can store priority information. Priority information can include a user’s opinion of the importance of the factors [i.e., features of a plurality of reference products on a website] being considered. Priorities can be expressed using any of a variety of measurements.” And “the user is provided with the option to indicate which factors are considered “key” factors [i.e., features]. Each factor’s name may have a check-box next to it, and the user can check the boxes of factors which she considered to be particularly important to making her decision.”; Also see: FIG. 4 (“Criteria”);
 the receiving a selection from the specific user of an anchor product through the website (Rajyaguru, see: Col. 3, ll. 53-67 and Col. 4, ll. 1-6 discloses “the web server 32 generates requested catalog pages dynamically in response to request from the user devices 35.  The item data included in the catalog pages (item description, price, availability, etc.) [i.e., anchor product] is retrieved from a catalog service 36 which access a repository 37 of item data.  The content included in the catalog pages also includes various types of item association data retrieved”); and
 the presenting, on the website, the recommended product to the user responsive to the user's selection of the anchor product (Rajyaguru, see: Col. 6, ll. 12-42 disclosing “The system also presents items which other customers have compared the above items with 72.” And “inform the user that 83% of other customers 20 have compared the items which the user has been considering to a particular model, and that 62% of other users 21 have made similar comparisons to a different model.”).
Response to Arguments

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 15 December, 2020 have been fully considered but are not considered persuasive.  
In response to the Applicant’s arguments found on page 14 of the remarks stating that “Applicant respectfully submits that the claims are readily applicable outside of a commerce environment. For example, the instant claims are equally as relevant to a context in which no compensation is offered for products as when compensation is offered. The instant claims could readily be implemented by a charity that wanted to ensure proper recommendations for complementary goods. Accordingly, the Office’s assertion that the instant claims recite a sales activity is incorrect and not applicable to the claims”, the Examiner respectfully disagrees.  As stated in the rejection above, it was determined that the claims recite the abstract idea of providing a product recommendation. The abstract idea falls into the grouping of a method of organizing human activity and the activities that are specifically recited in claims are directed to sales activities or behaviors.  Although the claims do not specifically recite language that is directed to a purchase, or where there is compensation offered, the claims do recite activities that would be recognized as sales activities or behaviors (see MPEP 2106.04(a)(2)(II)).  For example, the claims specifically recite the steps of recording data of users regarding comparing products with a second product, receiving the selection of a product from a variety products that are offered on a website, determining frequencies of comparisons between products, determining that second recommended products are recommended because they are associated with an anchor product, and presenting the recommendation of a product to a user based on the user initially choosing an anchor product.  Therefore, the Examiner maintains that the claims recite activities that are directed to sales activities.  
page 15 of the remarks stating that “Applicant respectfully submits that the claims are directed to a practical application, not to the alleged abstract idea itself” and “the additional elements, when considered as an ordered combination, make clear that the claim is directed to a practical application”, and further states on page 16 that “claim 1 is directed to a method for operating a website interface for a specific user, based on website-based activity records respective of that specific user and of many users. Applicant respectfully submits that this is a practical, technological process”, and “that the collection of user activity data with those elements, and the practical use of that collected data, is similarly not part of any abstract idea”, the Examiner respectfully disagrees.  The Examiner acknowledges the amendments to the claims now include the steps of assigning respective numerical quantities to non-numerical values of a plurality of features of each the products, and calculating respectively similarities of the products with each other according to a mathematical model applied to the numerical quantity of the plurality of features, which would not be considered additional elements and would be considered a part of the abstract idea.  As stated in the rejection above, the additional elements that are present, however, such as a server, a website interface, a comparison tool on a website, and the website, are being used to apply the abstract of providing a product recommendation, by using a generic computer.  The additional elements that are recited in the claims are recited in a generic manner and are applying the abstract idea to a generic computing environment, and therefore, the Examiner maintains that the claims do not contain additional elements that would integrate the abstract idea into a practical application.  
In response to the Applicant’s arguments found on page 17 of the remarks stating that “the claims further include patentable subject matter at Step 2B of the Mayo analysis under DDR Holdings. More particularly, the instant claims include significantly more than any abstract idea that could exist outside of computing networks.  The decision in DDR Holdings in which the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). In arriving at this conclusion, the court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks –that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim "use of the Internet" to perform an abstract business practice and, unlike Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, in this case, the claims are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks, which in this case would be providing a product recommendation to a user. The present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.”  Therefore, the Examiner states that the claims do not further include patentable subject matter at Step 2B of the May analysis under DDR Holdings. 
Further, the claims were analyzed under Step 2B and it was determined that the additional elements do not amount to significantly more than the abstract idea itself.  The additional elements recited in representative claim 1 of a server, a website interface, a comparison tool on a website, and the website, are described in a generic manner and are merely being used to apply the abstract idea to a generic functioning computer.  This is similar to the additional element of a computing system that is recited in claim 28, as the computing system is recited in a generic manner and applies the abstract idea to a generic or general use computer [i.e., the computing system].  Therefore, the Examiner maintains that the instant claims do not include significantly more than the abstract idea and maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 103, regarding claims 1, 5-19, 22-27 and 30-31, and in light of the amendments to the claims, the rejection has been withdrawn for at least the reasons stated above. 

With respect to the rejections made under 35 USC § 103, regarding claims 28-29 and 32, the Applicant’s arguments filed on 15 December, 2020 have been fully considered but are not considered persuasive.
In response to the Applicant’s arguments found on page 19 of the remarks that “The cited references do not teach extracting one or more features of a plurality of reference products from text associated with listings on a website respective of the reference products; and adding the extracted one or more features to respective listings of features of the reference products”, the Examiner respectfully disagrees.  The Examiner has relied upon Rajyaguru to disclose amended limitation. For example, Col. 6, ll. 12-42 of Rajyaguru disclosing that the system can in fact recognize factors that have been added in the research note data from a user.  As stated, the system can recognize and extract factors, such a model of the product that is of interest of the user.  Although Rajyaguru does provide a research note that would be considered “free-form user comments” it is also used by the computer system to recognize [i.e., extract] certain factors that have been mentioned by the user in the research notes.  Further, in Col. 7 of Rajyaguru, the system can extract data that is associated with factors that are common to categories for the item of interest to the user.  Next, Rajyaguru also discloses that the system can present [i.e., adding the extracted features] the list of factors that are based upon the item data extracted from the item data but can also have the factors presented that are defaulted by the system, such as the price of the item. Therefore, the Examiner maintains that Rajyaguru does disclose the limitations. 
In response to the Applicant’s arguments found on page 19 of the remarks stating that “The cited references do not teach determining, based on the ranking of the features, respective similarities of the reference products to the anchor product”, the Examiner respectfully disagrees. 

In response to the Applicant’s arguments found on page 21 of the remarks stating that “The cited references do not teach determining that a single product is a recommended product based on both user activity and product similarity”, the Examiner respectfully disagrees.  Rajyaguru discloses the limitation of determining that a particular product from the reference products is a recommended product associated with the anchor product based on the determined frequency with which the particular product is compared with the anchor product and based on the determined similarity of the particular product to the anchor product. For example, the Examiner has pointed to Col. 6, ll. 12-42 to demonstrate that the system of Rajyaguru can compare factors that have been identified that are saved in a crated research note of the user (i.e., user activity).  The system can also recommend items that do have similar features, such as the model, etc. The system of Rajyaguru can then present to the user, the frequency that other users have compared the originally viewed product (i.e., the anchor product), with another similar particular model or a similar comparison to a different model. Therefore, the Examiner maintains that Rajyaguru does disclose the limitation and maintains the 103 rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)-272-4399.  The examiner can normally be reached on Monday through Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/A.D.P./Examiner, Art Unit 3625        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625